Citation Nr: 0931919	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
RO in Detroit, Michigan, which continued the Veteran's 
noncompensable disability rating for bilateral hearing loss.

In October 2007, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing at the RO 
in Detroit, Michigan.  A transcript of the hearing has been 
associated with the file.

The Board notes that in the VA examinations conducted in 
August 2005 and June 2009, two different examiners found that 
the etiology of the Veteran's tinnitus was most likely due to 
military noise exposure, and likely due to the same etiology 
as the Veteran's hearing loss.  In a December 2003 rating 
decision, the RO denied the Veteran's service connection 
claim for tinnitus. This denial was based on a November 2003 
VA examination in which the examiner found that the Veteran's 
tinnitus was not related to service.  Although this decision 
is now final, the Board notes, without deciding, that the 
August 2005 and June 2009 VA examinations may constitute new 
and material evidence sufficient to reopen that claim.  The 
Board refers this issue to the RO for appropriate action.  


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by hearing 
impairment corresponding to auditory acuity level I in the 
right ear and level IV in the left ear.  






CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for a compensable rating 
for his hearing loss disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

Prior to initial adjudication of the Veteran's claim, an 
August 2005 letter fully satisfied the duty to notify 
provisions for elements two and three of Quartuccio.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the four part test laid out in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Such notice was 
sent in a November 2008 letter.  Although this letter was not 
sent prior to initial adjudication of the Veteran's claim, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Id. (citing 
Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006)).  
Thus, the Veteran was not prejudiced by any delay as he was 
provided a chance to respond with additional argument and 
evidence before his claim was readjudicated and an additional 
supplemental statement of the case (SSOC) issued in July 
2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
The Board concludes that the duty to notify has been 
satisfied.  See Quartuccio, supra; Vazquez-Flores, supra.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

VA also has a duty to assist the Veteran in the development 
of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical 
records are in the file.  The Veteran has at no time 
referenced any outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  The Board 
concludes that the duty to assist has been satisfied with 
respect to obtaining the Veteran's medical and service 
treatment records. 

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran an appropriate VA examination in 
June 2009.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected hearing loss since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The June 2009 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  It also describes the functional effects 
of the Veteran's hearing loss.  See 38 C.F.R. § 4.10 (2008); 
See also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
The Board finds that the examination is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340, 1345-46 (Fed. Cir. 2007).

II. Increased Rating

The Veteran contends that he is entitled to a compensable 
rating for his bilateral hearing loss disability.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  
 
In evaluating service-connected hearing loss, disability 
ratings are derived from a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, measured by 
puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I, for essentially normal hearing acuity, through Level 
XI for profound deafness.  VA audiometric examinations are 
generally conducted using a controlled speech discrimination 
test together with the results of a puretone audiometry test.  
Table VI (in 38 C.F.R. § 4.85) is then used to determine the 
numeric designation of hearing impairment based on the 
puretone threshold average from the speech audiometry test 
and the results of the speech discrimination test.  The 
vertical lines in Table VI represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row corresponding to the 
percentage of discrimination and the horizontal column 
corresponding to the puretone decibel loss.

The percentage evaluation is derived from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
corresponding to the numeric designation for the ear having 
the better hearing acuity (as determined by Table VI) and the 
horizontal row corresponding to the numeric designation level 
for the ear having the poorer hearing acuity (as determined 
by VI).  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85.

In a June 2009 audiological examination, puretone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
45
45
LEFT
30
30
45
40

The right ear had a puretone average of 36 dB.  The left ear 
also had a puretone average of 36 dB.  Speech audiometry, 
using the Maryland CNC Word List, revealed speech recognition 
ability of 92 percent in the right ear and of 72 percent in 
the left ear.  Using Table VI in 38 C.F.R. § 4.85, the 
puretone average and speech recognition score are combined to 
give each ear a numeric designation for use on Table VII to 
determine the correct disability level.  The right ear had a 
puretone average of 36 dB and a speech recognition score of 
92 percent; therefore, the right ear received a designation 
of I.  The left ear had a puretone average of 36 dB and a 
speech recognition score of 72 percent; therefore, the left 
ear received a designation of IV.  The point where I and IV 
intersect on Table VII then reveals the disability level for 
the Veteran's hearing loss, which yields a percentage 
evaluation of zero, and thus results in a noncompensable 
rating.  

In an August 2005 audiological examination, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
10
30
30
LEFT
30
30
35
30

The right ear had a puretone average of 23 dB.  The left ear 
had a puretone average of 31 dB.  Speech audiometry, using 
the Maryland CNC Word List, revealed speech recognition 
ability of 96 percent in the right ear and 96 percent in the 
left ear.  Using Table VI in 38 C.F.R. § 4.85, the puretone 
average and speech recognition score are combined to give 
each ear a numeric designation for use on Table VII to 
determine the correct disability level.  The right ear had a 
puretone average of 23 dB and a speech recognition score of 
96 percent; therefore, the right ear received a designation 
of I.  The left ear had a puretone average of 31 dB and a 
speech recognition score of 96 percent; therefore, the left 
ear also received a designation of I.  The point where I and 
I intersect on Table VII then reveals the disability level 
for the Veteran's hearing loss, which yields a percentage 
evaluation of zero, and thus results in a noncompensable 
rating.  

The regulations also have two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under 38 C.F.R. § 4.85 
because the speech discrimination test may not reflect the 
severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 
C.F.R. § 4.86(a) indicates that if puretone thresholds in 
each of the specified frequencies of 1000, 2000, 3000, and 
4000 Hertz are 55 decibels or more, an evaluation will be 
based either on Table VI or Table VIa, whichever results in a 
higher evaluation.  This provision corrects for the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. 
§ 4.86(b) indicates that when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the Roman numeral designation for hearing 
impairment will be chosen from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision accounts for a pattern of hearing impairment that 
is an extreme handicap in the presence of any environmental 
noise, as a speech discrimination test conducted in a quiet 
room with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
See id.  In the instant case, neither of the two above-
mentioned provisions is satisfied by the audiometric results 
from the VA examinations.

The record contains no evidence demonstrating the Veteran is 
entitled to a compensable rating at any point since his claim 
for an increase.  Therefore, no staged ratings are 
appropriate.  See Hart, supra.  Rather, the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the Veteran. 

The Veteran contends that because the VA audiometric testing 
was conducted in a sound-controlled room, it did not reflect 
adequately the impact of the Veteran's hearing loss under the 
ordinary conditions of daily life, which often might include 
various environmental sounds and noises.  See 38 C.F.R. 
§ 4.10.  VA's standard procedures for audiology examinations 
provide that "[a]ll threshold audiometric tests shall be 
performed in a sound-controlled room . . . ."Handbook of 
Standard Procedures and Best Practices for Audiology 
Compensation and Pension Examinations, sec D, pts. 1, 17 
(K.C. Dennis ed., 2004).  The Court has upheld VA's policy of 
conducting audiometric testing in a sound-controlled room.  
See Martinak, 21 Vet. App. at 454 (holding that the 
Secretary's policy of having VA audiometry tests performed in 
a sound-controlled room is not a plainly erroneous 
interpretation § 4.85(a) and is not otherwise inconsistent 
with VA's medical examination regulations).  Moreover, the 
Veteran, as a layperson, does not have the medical expertise 
to determine whether this testing method is adequate.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board is 
constrained to abide by VA policy and regulations.  The 
assigned noncompensable (zero percent) disability rating is 
appropriate based on the audiometric results in this case. 

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  Generally, the 
degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are 
found to be inadequate.  38 C.F.R. § 3.321(b) (2008).  In 
determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability 
at issue causes marked interference with employment, or has 
in the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995)

At the October 2007 Board hearing, the Veteran testified that 
he has to turn the volume of the television up quite loud in 
order to hear it, especially if there are environmental 
noises present.  He has trouble distinguishing between the 
noise of the television and the noise of his grandchildren 
when they are visiting.  The Veteran also bought a phone with 
a louder volume.  When he drives, he cannot have the radio on 
or the windows down, and has to keep his cell phone in his 
pocket and set to vibrate in order to know that he is 
receiving a call.  The Veteran often will realize that 
someone is in his house until he sees that person.  He also 
testified that there has been some conflict between the 
Veteran and his wife when he has trouble hearing her.  The 
Veteran testified that he has hearing aids but does not wear 
them as he finds them somewhat disorienting in the way they 
process sound.  The Veteran further testified that he has had 
to "give up quite a bit of [his] work."  He stated that he 
has become inefficient because he is unable to hear the 
walkie-talkie and it is difficult to communicate with co-
workers.  He stated that physically he could still do the 
job, but his hearing loss has affected his ability to work.  
He is now "semi-retired."  

The Board finds that the Veteran's hearing loss disability 
does not warrant an extraschedular rating.  Most of the 
Veteran's reported difficulties, such as trouble hearing the 
television, are those ordinarily associated with a hearing 
loss disability and already anticipated by the rating 
schedule.  They do not constitute "such an exceptional or 
unusual disability picture . . . as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b).  However, the Veteran and his representative also 
suggested that his hearing loss has significantly interfered 
with his ability to work.  The Board takes this allegation 
quite seriously and it thus bears further attention.  The 
Veteran testified that in his work they use "a lot of 
walkie-talkies and a lot of verbal back and forth on how to 
set the [concrete] and it's come to the point where I've 
become basically inefficient."  He testified that "we lose 
a lot of work because the guy has to walk closer to me and 
holler . . . [S]o work has been kind of slow through the fact 
that . . . I've been unable to really do a lot of it."  The 
Veteran testified that physically he could still do the job, 
and perhaps mentally as well.  As to the main cause of the 
Veteran's inability to work, the Veteran's representative 
suggested to him that "the hearing loss is the real reason -
."  The Veteran at this point interjected and stated that 
"[t]he hearing loss has affected, yes . . . It's affected my 
whole life."  

When examined carefully, the Board notes that the Veteran 
stopped short of testifying that he actually gave up most of 
his work due to his hearing loss.  When asked whether the 
hearing loss was the "real reason" he could not work, the 
Veteran stated it "has affected, yes."  In other words, the 
Veteran's hearing loss may have only been one of many more 
cogent reasons for not working.  Indeed, while the Veteran 
reported to the VA examiner in the June 2009 examination that 
he had difficulty hearing clearly in noise or in a group, he 
did not report that his ability to work was diminished due to 
his hearing loss.  The Board believes the Veteran would have 
reported this fact to the VA examiner and would have put much 
more emphasis on it at the October 2007 hearing if it were 
indeed the case.  Instead, the Veteran seemed to equivocate 
at the hearing when asked directly whether his hearing loss 
was the "real reason" for his inability to work.  Moreover, 
the Veteran has not submitted any corroborating evidence that 
he has been unable to work due to his hearing loss.  
Consequently, based on the Veteran's testimony alone, the 
Board cannot find that his hearing loss has caused a marked 
interference with employment.  See 38 C.F.R. § 3.321(b)(1).  

The Veteran has not alleged any other unusual effects of his 
hearing loss, such as frequent periods of hospitalization.  
See id.  Therefore, the available schedular evaluations for 
this disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extraschedular consideration is moot.  
See Thun, supra.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a compensable 
rating for a bilateral hearing loss disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to a compensable rating for a bilateral hearing 
loss disability is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


